Citation Nr: 0324016	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  94-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including PTSD (post-traumatic stress disorder).

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to a permanent and total disability rating 
for nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1967 to November 
1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from February 1992 and later RO decisions that denied service 
connection for a psychiatric disability and arthritis of the 
cervical spine, and denied a permanent and total disability 
rating for pension purposes.  In August and December 1996, 
the Board remanded the case to the RO for additional action.

A November 1997 RO rating decision denied service connection 
for residuals of lumbosacral disc herniation and residuals of 
a right foot injury.  The veteran was notified of these 
determinations and appealed.  In a July 1999 decision, the 
Board denied the appeal for service connection for arthritis 
of the cervical spine and residuals of lumbosacral disc 
herniation determining that these claims were not well 
grounded.  In July 1999, the Board also remanded the other 
issues to the RO for additional development.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat and 
he was not a prisoner-of-war.

2.  There is no credible supporting evidence, including 
secondary supporting evidence, of an inservice stressor upon 
which to base the diagnosis of PTSD.

3.  A psychiatric disability for VA compensation purposes is 
not demonstrated.

4.  The residuals of a right foot injury in service were 
acute and transitory, and resolved without residual 
disability; degenerative changes of the first metatarsal 
phalangeal (MTP) joint of the right foot were not present in 
service or for many years later; and the right foot pain 
produces no functional impairment and is not associated with 
a disability.

5.  The veteran has a history of drug and alcohol dependence, 
and malingering behavior due to willful misconduct that are 
not disabilities for VA pension purposes; degenerative disc 
disease with degenerative changes of the lumbosacral spine 
that produces no more than moderate functional impairment; 
and other disabilities, including degenerative changes of the 
first MTP joint of the right foot and history of 
fibromyalgia, that produce no significant functional 
impairment.

6.  The veteran has one year of college and work experience 
as a warehouseman; and he last worked in July 1991.

7.  The combined rating for the veteran's disabilities for VA 
pension purposes does not meet the threshold requirement for 
a permanent and total disability rating.

8.  The veteran has been disabled, as determined by the 
Social Security Administration (SSA), effective from July 
1991, and he meets the threshold requirement for a permanent 
and total disability rating for VA pension purposes, 
effective as of September 17, 2001, due to the SSA 
determination.


CONCLUSIONS OF LAW

1.  A psychiatric disability, including PTSD, was not 
incurred in or aggravated by active service; nor may a 
psychosis be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  A right foot disability was not incurred in or aggravated 
by active service; nor may degenerative changes of the first 
MTP joint of the right foot be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3. The criteria for a permanent and total disability rating 
for pension purposes are not met, effective prior to 
September 17, 2001; the criteria for a permanent and total 
disability rating for pension purposes are met, effective as 
of September 17, 2001.  38 U.S.C.A. §§ 1155, 1502, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.321, 3.340, 3.341, 4.16, 4.17, 
4.40, 4.45 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  In 
a March and August 2001 letters, the RO notified the veteran 
of the evidence needed to substantiate the claims for service 
connection for a psychiatric disability, including PTSD, and 
a right wrist disability, and to establish entitlement to a 
permanent and total disability rating for pension purposes.  
Those letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

In correspondence dated in August 2003, the representative 
argues that VA efforts to assist the veteran in the 
development of his claims were inadequate and that the case 
should be remanded to the RO to provide additional assistance 
to the veteran.  In the August 2001 letter, the veteran was 
specifically advised of the evidence needed to substantiate 
his claims, including the need to submit authorization to 
allow VA to obtain information from a private physician, to 
submit specific information regarding his alleged stressors 
in service that resulted in PTSD, and to submit specific 
information regarding alleged incidents in service.  The 
veteran has failed to submit the requested information.  The 
duty to assist is not a one-way street and the veteran has a 
duty to cooperate in the development of evidence regarding 
his claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Psychiatric Disability, 
Including PTSD

A.  Factual Background

The veteran had active service from August 1967 to November 
1971.

Service medical records do not show the presence of a 
psychiatric disability.  In October 1971, the veteran 
underwent a medical examination for separation from service.  
A psychiatric disability was not found.

Service personnel records do not show that the veteran 
received medals that denote combat participation.  Nor do 
these records reveal that he was a prisoner-of-war.  These 
records show that he had duty as a launcher crewman and fire 
panel operator.

VA and private medical records, including documents received 
from the SSA, reveal that the veteran was treated and 
evaluated for various conditions from 1970 to 2003.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed in the appropriate sections of the 
decision.

A private medical report shows that the veteran was seen in 
May 1971 for complaints of his head being full of sounds.  He 
was treated with Vistaril.

A private medical report shows that the veteran was seen in 
February 1974 for increased nervousness.  He was treated with 
Mellaril.

A private medical report dated in November 1989 notes that 
the veteran had a 20-year history of significant psychiatric 
problems.  His symptoms reportedly included periods of 
extreme anxiety with racing thoughts and hyper behavior with 
little sleep or periods of extreme depression with no energy 
and great fatigue.  The provisional diagnosis was rule out 
bipolar disorder or major affective disorder with anxiety.

A private medical report shows that the veteran was 
hospitalized in November 1989.  The diagnosis was major 
depression.

A private medical report reveals that the veteran underwent 
psychiatric evaluation in November 1991.  The Axis I 
diagnoses were no mental illness and rule out adjustment 
disorder.

A private medical report dated in December 1991 notes that 
the veteran was seen on a regular basis.  It was noted that 
he had very severe depression with episodes of crying and 
experiences of anxiety attacks.

A private medical report shows that the veteran underwent a 
psychiatric evaluation in March 1992.  A history of starting 
to drink heavy at the age of 40 and of marijuana use that 
began in service was noted.  The diagnostic impressions were 
major depression, alcohol abuse, and mixed substance abuse.

A statement dated in May 1992 was received from a service 
comrade of the veteran.  The statement was to the effect that 
the veteran had hallucinations while serving on guard duty in 
Pennsylvania while in service and that he had to be relieved 
of guard duty.

The veteran testified at a hearing in August 1992.  His 
testimony was to the effect that he had a psychiatric 
disability that began in service.  He testified to the effect 
that he was threatened by another serviceman while in service 
and that he had hallucinations while serving on guard duty 
while stationed in Pennsylvania because someone had given him 
a drug.

At the above hearing, the veteran submitted a list of 
medications used over the years.  This list reveals the use 
of various medications for mental problems from 1971 to 1992.

A private medical report received in September 1992 notes 
that the veteran attended a care center because of DUI 
(driving under the influence).  It was noted that he intended 
to apply for benefits and was not motivated for treatment.

A private medical report shows that the veteran underwent 
psychological testing in June 1993.  The diagnoses were major 
depressive disorder, generalized anxiety disorder, and 
alcohol dependence.

A SSA document dated in September 1993 shows that an 
Administrative Law Judge found the veteran entitled to 
disability benefits.  It was found that the veteran suffered 
from a severe affective disorder, that he had not engaged in 
substantially gainful activity since July 1991, and that he 
had been disabled since July 1991.

A private medical report shows that the veteran underwent a 
psychiatric evaluation in February 1997.  The veteran 
reported going to South Carolina after basic training and 
being harassed by other soldiers who would mentally torture 
him.  He reported that someone slipped a hallucinogenic in 
his drink as a joke while he was on guard duty in 1970.  He 
reported killing some people while service in Korea from 1970 
to 1971.  The Axis I diagnoses were PTSD, major depressive 
disorder, and history of substance abuse.

In correspondence dated in February 1997, the veteran 
reported going to South Carolina from October 1967 through 
May 1968 after basic training and that he was beaten and 
mentally tortured 2 or 3 times a week by another serviceman.  
He reported that someone slipped him a hallucinogenic in 1970 
as a joke while he was on guard duty.  He reported serving in 
Korea from November 1970 to November 1971 where villagers 
were killed by being run over by trucks and that a child was 
killed and 2 other children disabled when he and other 
comrades were using grenade launchers.

The veteran underwent a VA psychiatric examination in April 
1997 by a board of 2 examiners pursuant to the December 1996 
Board remand in order to determine the nature and extent of 
his psychiatric disability or disabilities and to obtain an 
opinion as to the etiology of any psychiatric condition 
found.  The Axis I diagnoses were alcohol dependence by 
history, marijuana abuse by history, benzodiazepine 
dependence by history, and malingering illness.  The Axis II 
diagnosis was histrionic personality disorder.  After review 
of the evidence in the veteran's claims folders and extensive 
interview evaluation, the examiners opined that the veteran 
had consistently fabricated or exaggerated most, if not all, 
of his psychiatric symptomatology and stressors with the 
exception of substance abuse.  

The veteran underwent a VA general medical examination in 
July 1997.  The diagnosis was severe anxiety reaction/panic 
attacks and panic disorder.  The examiner concluded that the 
veteran was incapacitated and that his disability was 
permanent and that he was not able to be employed because of 
this disability.

In September 1998, the Board requested a medical advisory 
opinion from a VA Medical Center (VAMC).  The medical advisor 
was asked to submit opinions as to whether the veteran had an 
acquired psychiatric disability and, if he did, the correct 
diagnosis.  If the veteran was found to have an acquired 
psychiatric disability, the examiner was asked to express an 
opinion as to the earliest manifestation of such disability.  
The advisor was asked to opine as to what extent the 
veteran's industrial impairment, if any, was attributable to 
substance abuse.

In November 1998, the medical advisory opinion requested by 
the Board was received from a VAMC.  The medical advisor, who 
reviewed the evidence in the veteran's claims folders, opined 
that the veteran did not have an acquired psychiatric 
disability.  The appropriate psychiatric diagnoses were found 
to be alcohol dependence in remission, benzodiazepine 
dependence in remission, barbiturate abuse in remission, 
marijuana abuse in remission, and malingering behavior.  The 
Axis II diagnosis was personality disorder not otherwise 
specified.  The examiner opined that the veteran's industrial 
impairment was likely significantly related to his substance 
abuse.  The medical advisor noted that there was a difference 
of opinion between the veteran's recent general medical 
examination and his psychiatric evaluation.  The advisor 
noted that it was not clear whether the general medical 
examiner had reviewed all the evidence in the veteran's case 
and seemed to rely on reported history by the veteran.  It 
was also noted that the general medical examiner and 
psychiatric examiner may have different understanding of the 
usage of words like depression and anxiety.

A private medial report dated in January 1999 notes that the 
veteran had been a patient since 1980.  It was noted that he 
had undergone an examination in December 1998 and that the 
impressions were fibromyalgia, herniated disc at L5-S1, 
history of anxiety and depression, and abrasion of the left 
ear canal.  It was noted that he had full range of motion of 
all major joints.

In a letter dated in September 2000, the RO asked the veteran 
to furnish the names of VA hospitals and private health care 
providers who treated him for psychiatric problems from 
October 1996 to the present, and that provided treatment for 
right foot problems.  He was also asked to provide specific 
information concerning his claimed inservice stressors.  A 
review of the record does not show receipt of information 
from the veteran pursuant to this letter.

In the August 2001 letter, the RO notified the veteran that 
additional information was needed to obtain corroboration of 
his alleged inservice stressors and to verify incidents of 
service.  He was notified that morning reports could only be 
searched by the service department by the exact month and 
year and that his statements did not provide the needed 
information.

In an April 2002 letter, the RO asked the veteran to provide 
specific information related to his alleged personal assault 
in service.  He was sent a form to complete related to this 
request.  A review of the record does not show receipt of 
information from the veteran pursuant to this letter.

In April 2002, the RO asked the National Personnel Records 
Center (NPRC) for copies of morning reports of the veteran's 
units and other information in order to assist the veteran to 
corroborate his alleged inservice stressors.  The NPRC was 
asked to obtain morning reports to verify an incident in 1970 
where the veteran reportedly had hallucinations while on 
guard duty in Pennsylvania, where he nearly accidentally 
fired a missile while stationed in Korea from May 1970 to 
November 1971, and where he was attacked by another soldier 
while stationed in South Carolina from October 1967 to May 
1968.  In July 2002, the NPRC notified the RO that they 
needed a 3 month period to do a morning report search.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis or a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
special PTSD personalized-assault letter should be sent to 
the veteran in such cases as provided by VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Par. 5.14(d) (March 8, 
2002).  In March 2002, the provisions of 38 C.F.R. 
§ 3.304(f), as noted above, were revised to require VA to 
advise veterans that evidence from sources other that the 
veteran's service records may help prove the stressor 
occurred.  67 Fed. Reg. 10330-10332 (March 7, 2002).

In order to establish service connection for PTSD, the 
evidence must show that the veteran has PTSD related to an 
incident of service.  The record reveals that PTSD was 
diagnosed on the private medical report of the veteran's 
psychiatric evaluation in February 1997.  The veteran has 
failed to provide authorization to VA to obtain additional 
information from the examiner who conducted this examination.  
The overall evidence, including various psychiatric 
evaluations, does not indicate that the veteran has PTSD.  In 
April 1997, the veteran underwent a VA psychiatric 
examination pursuant to a request from the Board to determine 
the nature and extent of his psychiatric disability or 
disabilities and PTSD was not found.

For the sake of discussion, the Board will assume that the 
veteran has PTSD and will review the evidence to determine 
whether there is evidence to support an inservice cause for 
this disorder.  The evidence does not show that the veteran 
engaged in combat with the enemy while in service or that he 
was a prisoner-of-war.  Nor do the service records support 
his allegation of a personal assault.

The service medical records do not show that the veteran was 
treated for residuals of a personal assault.  Nor do the 
service documents provide any information regarding his 
alleged beating while stationed in South Carolina, his 
hallucinations while on guard duty in Pennsylvania, and of 
the reported killings of civilians and near accidental firing 
of a grenade launcher while serving in Korea.  A statement 
from a service comrade supports the veteran's statements 
regarding having hallucinations while performing guard duty 
in Pennsylvania, but this evidence is not as probative as the 
documentation of facts at that time.  Nor has the veteran 
provided requested information to enable VA to make 
meaningful searches of evidence to corroborate his alleged 
inservice stressors.  

In an April 2002 letter, the RO asked the veteran to provide 
more information related to his alleged personal assault in 
service.  He was sent a form to complete requesting 
information in order to obtain secondary supporting evidence 
of such an assault.  A review of the record does not show 
receipt of information from the veteran pursuant to this 
letter.

In view of the above and consideration of all the evidence of 
record, the Board finds that there is no credible supporting 
evidence to support the veteran's alleged inservice stressors 
or credible secondary supporting evidence to support his 
alleged personal assault in service.  Hence, the Board finds 
that there is no credible supporting evidence, including 
secondary evidence, of an inservice stressor upon which to 
base a diagnosis of PTSD.

The evidence shows that the veteran has a personality 
disorder.  A personality disorder is not a disability for VA 
compensation.  38 C.F.R. § 3.303(c).

The veteran shows that the veteran was seen for complaints of 
his head being full of sounds in May 1971 and that he was 
treated with Vistaril.  A psychiatric disability was not 
found.  A private medical report shows that he was seen in 
February 1974 for increased nervousness and treated with 
Mellaril.  A psychiatric disorder was not found.  The service 
and post-service medical records do not show the presence of 
an acquired psychiatric disability, variously classified, 
until many years after service.  Some of the evidence, 
including the report of the veteran's VA psychiatric 
evaluation by 2 examiners in April 1997, shows that he does 
not have an acquired psychiatric disability.  This report was 
contradicted by other medical evidence, including a VA report 
of the veteran's general medical examination in July 1997, 
that found he had severe anxiety reaction.  

In September 1998, the Board requested a medical advisory 
opinion from a VAMC.  The medical advisor was asked to submit 
opinions after review of the evidence in the veteran's claims 
folders as to whether the veteran had an acquired psychiatric 
disability and, if he did, the correct diagnosis.  If the 
veteran was found to have an acquired psychiatric disability, 
the examiner was asked to express an opinion as to the 
earliest manifestation of such disability.  The advisor was 
asked to opine as to what extent the veteran's industrial 
impairment, if any, was attributable to substance abuse.  In 
November 1998, the medical advisory opinion requested by the 
Board was received from a VAMC.  The medical advisor, who 
reviewed the evidence in the veteran's claims folders, opined 
that the veteran did not have an acquired psychiatric 
disability.  The appropriate psychiatric diagnoses were found 
to be alcohol dependence in remission, benzodiazepine 
dependence in remission, barbiturate abuse in remission, 
marijuana abuse in remission, and malingering behavior.  The 
examiner opined that the veteran's industrial impairment was 
likely significantly related to his substance abuse.  The 
medical advisor noted that there was a difference of opinion 
between the veteran's recent general medical examination and 
his psychiatric evaluation.  The advisor noted that it was 
not clear whether the general medical examiner had reviewed 
all the evidence in the veteran's case and seemed to rely on 
reported history by the veteran.  It was also noted that the 
general medical examiner and psychiatric examiner may have 
different understanding of the usage of words like depression 
and anxiety.

While statements and testimony from the veteran are to the 
effect that he has a psychiatric disability that began in 
service, and various medical evidence indicates the presence 
of acquired psychiatric disabilities, first found many years 
after service, the evidence as a whole indicates that the 
veteran does not have an acquired psychiatric disability.  
The Board finds that the reports of the veteran's psychiatric 
evaluation by 2 examiners in April 1997 and the opinions of 
the VA medical advisor received in November 1998 who reviewed 
all the evidence in the veteran's claims folders to be more 
credible than the other medical evidence of record that seem 
to have relied heavily on history reported by the veteran.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disability, including PTSD, and the claim 
is denied.


II.  Service Connection for Residuals of a Right Foot Injury

A.  Factual Background

Service medical records show that the veteran was seen in 
August 1968 for a ruptured vein in his right leg.  He 
reported that his foot had been going to sleep.  On 
evaluation, his second toe was contused.  A splint was 
applied on the 2nd to 3rd toe, an ice pack was applied, and he 
was given medication.  In July 1971, he was seen for 
complaints of burning and numbness in an area of the small 
toe of the right foot.  He gave a history of a fracture 3 
years ago.  X-rays of the right foot revealed no fracture or 
osteophytes.  A medical history completed at the time of the 
veteran's examination in October 1971 notes a history of 
fracture of 3 toes of the right foot in August 1968.  A right 
foot disability was not found on examination at that time.

VA and private medical reports of the veteran's treatment and 
evaluations from 1970 to 1997 do not show the presence of a 
right foot disability.  A private medical report shows that 
the veteran was seen in a hospital emergency room in February 
1996.  He underwent a physical evaluation at that time.  A 
right foot disability was not found.

The veteran underwent a VA examination in July 1997 to 
determine the nature and extent of any right foot condition.  
He complained of pain in the right foot.  X-rays of the right 
foot showed no evidence of fracture or dislocation.  There 
were very minimal degenerative changes of the first MTP 
joint.

The veteran underwent a VA examination in February 2003 
pursuant to the July 1999 Board remand in order to determine 
the nature and extent of any right foot disability and to 
obtain an opinion as to the etiology of any such condition.  
Examination of the right foot revealed no significant 
abnormalities.  The veteran refused to allow the examiner to 
evaluate the range of motion of the toes because of reported 
pain.  X-rays of the right foot revealed no evidence of 
fracture or dislocation of the right foot.  There were very 
minimal degenerative changes of the first MTP joint.  The 
examiner found no other abnormality other than subjective 
complaint of right foot pain.  The examiner could not give a 
clear etiology for the right foot pain and opined that it was 
at least as likely as not the result of previous toe injuries 
in service.  The examiner could not link the veteran's right 
foot pain to any X-ray findings.  


B.  Legal Analysis

The service medical records reveal that the veteran sustained 
an injury to several toes of the right foot.  X-ray 
evaluation of the right foot in service showed no abnormality 
and the clinical findings in the service medical records do 
no demonstrate the presence of a chronic right foot 
disability.  38 C.F.R. § 3.303(b).

The post-service medical records do not show the presence of 
a right foot disability until 1997 when X-rays of the right 
foot at a VA examination showed degenerative changes of the 
first MTP joint and subjective complaints of right foot pain.  
In 2003, the veteran underwent a VA examination pursuant to a 
request from the Board to determine the nature and extent of 
any right foot disability and to obtain an opinion as to the 
etiology of any such condition.  Examination of the right 
foot revealed no significant abnormalities.  The veteran 
refused to allow the examiner to evaluate the range of motion 
of the toes because of reported pain.  X-rays of the right 
foot revealed no evidence of fracture or dislocation.  There 
were very minimal degenerative changes of the first MTP 
joint.  The examiner found no other abnormality other than 
subjective complaint of right foot pain.  The examiner could 
not give a clear etiology for the right foot pain and opined 
that it was at least as likely as not the result of previous 
toe injuries in service.  The examiner could not link the 
veteran's right foot pain to any X-ray findings.

While the examiner who conducted the February 2003 VA 
examination opined that the veteran's right foot pain was at 
least as likely as not the result of previous toe injuries in 
service, the medical evidence does not demonstrate the 
presence of a chronic right foot disability manifested by 
pain.  Nor does the evidence show that the veteran's 
subjective complaint of right foot pain produces any 
significant functional impairment to indicate the presence of 
some disability as required under the applicable criteria in 
order to establish service connection for such a condition.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The evidence does not 
associate the right foot pain to the degenerative changes of 
the first MTP joint that was first found many years after 
service.

After consideration of all the evidence, the Board finds that 
residuals of a right foot injury in service were acute and 
transitory, and resolved without residual disability.  The 
evidence shows that the degenerative changes of the first MTP 
joint of the right foot were not present in service or for 
many years later, and that the right foot pain produces no 
functional impairment and is not associated with a chronic 
disability.  Under the circumstances, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for residuals of a right foot injury.


III.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes

A.  Factual Background

In July 1991, a claim for VA benefits was received.  In it, 
the veteran reported that he had last worked in July 1991, 
that he had 13 years of education, and that he had work 
experience as a warehouseman.

At the hearing in August 1992, the veteran testified to the 
effect that he had last worked in July 1991.  His testimony 
was to the effect that he had attempted to work at various 
positions, but that he was unable to work due to the severity 
of his medical conditions.

At the above hearing, the veteran submitted a list of former 
employers.  The list notes that he had to terminate 
employment with these employers and the medical reason 
therefore.

A September 1993 SSA document shows that an Administrative 
Law Judge found that the veteran had last worked in July 
1991.  It was found that he had not engaged in substantial 
gainful employment since then, that he was disabled for SSA 
purposes, and that he suffered from severe affective 
disorder.

A private medical report shows that MRI scans of the 
veteran's cervical and lumbar spine were taken in March 1996.  
No significant abnormalities of the cervical spine were 
found.  The scan of the lumbar spine revealed a central 
herniation at the L5-S1 level and decreased signal intensity 
at this level consistent with disc degeneration or 
dehydration.

The veteran underwent VA examinations in 1997.  At a VA 
psychiatric examination in April 1997, the Axis I diagnoses 
were alcohol dependence by history, marijuana abuse by 
history, benzodiazepine dependence by history, and 
malingering illness.  At a VA general medical examination in 
July 1997, the diagnosis was severe anxiety reaction/panic 
attacks and panic disorder.  The examiner concluded that the 
veteran was unemployable due to this condition.  At a VA 
joint examination in July 1997, he was found to have minimal 
degenerative changes of the first MTP joint.  At a VA 
examination of his spine in July 1997, there was muscle 
tightness in the area of the lumbosacral spine.  There was 
muscle spasm and tenderness at this level.  Forward flexion 
of the lumbar spine was to 65 degrees, backward extension was 
to 25 degrees, left lateral flexion was to 30 degrees, right 
lateral flexion was to 30 degrees, and rotation to the right 
and left was to 55 degrees.  There was pain on motion.  X-
rays of the lumbosacral spine revealed minimal degenerative 
changes.

In September 1998, the Board requested a medical advisory 
opinion from a VA Medical Center (VAMC).  The medical advisor 
was asked to submit opinions as to whether the veteran had an 
acquired psychiatric disability and, if he did, the correct 
diagnosis.  If the veteran was found to have an acquired 
psychiatric disability, the examiner was asked to express an 
opinion as to the earliest manifestation of such disability.  
The advisor was asked to opine as to what extent the 
veteran's industrial impairment, if any, was attributable to 
substance abuse.

In November 1998, the medical advisory opinion requested by 
the Board was received from a VAMC.  The medical advisor, who 
reviewed the evidence in the veteran's claims folders, opined 
that the veteran did not have an acquired psychiatric 
disability.  The appropriate psychiatric diagnoses were found 
to be alcohol dependence in remission, benzodiazepine 
dependence in remission, barbiturate abuse in remission, 
marijuana abuse in remission, and malingering behavior.  The 
Axis II diagnosis was personality disorder not otherwise 
specified.  The examiner opined that the veteran's industrial 
impairment was likely significantly related to his substance 
abuse.  The medical advisor noted that there was a difference 
of opinion between the veteran's recent general medical 
examination and his psychiatric evaluation.  The advisor 
noted that it was not clear whether the general medical 
examiner had reviewed all the evidence in the veteran's case 
and seemed to rely on reported history by the veteran.  It 
was also noted that the general medical examiner and 
psychiatric examiner may have different understanding of the 
usage of words like depression and anxiety.

A private medical report dated in January 1999 notes that the 
veteran had been a patient since 1980.  It was noted that he 
had undergone an examination in December 1998 and that the 
impressions were fibromyalgia, herniated disc at L5-S1, 
history of anxiety and depression, and abrasion of the left 
ear canal.  It was noted that he had full range of motion of 
all major joints.

The veteran underwent a VA examination in February 2003.  He 
had subjective complaints of right foot pain.  X-rays of the 
right foot showed very minimal degenerative changes of the 
first MTP joint.  X-rays of the chest showed no active 
pulmonary disease.  X-rays of the lumbosacral spine revealed 
very minimal degenerative changes.


B.  Legal Analysis

A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity.  Additionally, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonable certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.

Subjective factors for consideration are also included in 
38 C.F.R. § 4.15 which provides that in individual cases, 
full consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. 
§ 4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. 
§ 3.321(b)(2) is appropriate.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
as of September 2001.  The revised law provides that VA will 
consider a veteran to be permanently and totally disabled if 
he is a patient in a nursing home for long-term care due to 
disability or determined to be disabled for SSA purposes.  
P.L. 107-103, § 206(a) (Dec. 27, 2001), 115 Stat. 990.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

While the evidence reveals that the veteran has psychiatric 
disabilities, the evidence as a whole, ass noted in section I 
of this decision, indicates that he does not and that his 
primary psychiatric disabilities are history of alcohol and 
drug abuse, and malingering, that are not considered 
disabilities for VA pension purposes as they are due to his 
willful misconduct.  38 C.F.R. § 3.301(b) (2002).  The 
evidence shows that the veteran has a personality disorder, 
but the medical opinions obtained by the Board in 1998 
indicate that his functional impairment was likely related to 
the drug abuse.

The evidence shows that the veteran has degenerative disc 
disease of the lumbosacral spine that produces no more than 
moderate functional impairment.  The evidence support the 
assignment of a 20 percent rating for this condition under 
diagnostic code 5292 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The record reveals that he has 
various other disabilities, including degenerative changes of 
the first MTP joint of the right foot and fibromyalgia, but 
the evidence does not show that these other medical 
conditions produce significant functional impairment to 
warrant the assignment of a disability rating of 10 percent 
or more for any such condition.  Hence, the combined rating 
for the veteran's disabilities does not meet the threshold 
requirement for a permanent and total disability rating for 
pension purposes.

While the evidence indicates that the veteran last worked in 
July 1991 and that he is disabled for SSA purposes, the 
evidence does not show that he is prevented from performing 
substantially gainful employment due to his various 
disabilities.  The SSA also determined that he was disabled 
due to a psychiatric condition that has not been found for VA 
purposes.  The veteran has one year of college and experience 
as a warehouseman, and he should be able to obtain gainful 
employment in the area of his work experience or in various 
types of sedentary work.  Hence, he does not meet the 
criteria for a total disability rating for pension purposes 
on any basis, including consideration of entitlement on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(2), prior to September 17, 2001.

The record shows that the veteran is disabled for SSA 
benefits, effective from July 1991.  As of September 17, 
2001, this determination entitles the veteran to a total and 
permanent disability rating for VA pension based on a change 
in the law.  38 U.S.C.A. § 1502; P.L. 107-103, § 206(a) (Dec. 
27, 2001), 115 Stat. 990.  Where pension is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

In view of the above and review of all the evidence of 
record, the Board finds that the evidence supports granting 
the veteran a permanent and total disability rating for 
pension purposes, effective from September 17, 2001.  The 
preponderance of the evidence is against the claim for a 
permanent and total disability rating, effective prior to 
this date.  Hence, the claim is granted and denied to this 
extent.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








ORDER

Service connection for a psychiatric disability, including 
PTSD, is denied.

Service connection for residuals of a right foot injury is 
denied.

A permanent and total disability rating for nonservice 
connected pension benefits is denied, effective prior to 
September 17, 2001; a permanent and total disability rating 
for nonservice connected pension benefits is granted, 
effective as of September 17, 2001, subject to the 
regulations applicable to the payment of monetary benefits.





____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

